Citation Nr: 0334501	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  03-18 393A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to non-service-connected burial benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.Cooper, Counsel



INTRODUCTION

The veteran served on active duty from October 1950 to 
September 1969.  He died on September [redacted], 2002 and the 
appellant is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 RO decision which 
determined that non-service-connected burial benefits were 
not warranted.  


REMAND

In her VA Form 9, Appeal to Board of Veterans' Affairs, 
received in June 2003, the appellant indicated that she 
wanted a hearing at the Board before a Veterans Law Judge.  
The Board scheduled such hearing for February 2004.  However, 
in a statement received in November 2003 she asked that this 
hearing be cancelled, and instead requested a videoconference 
hearing before a Veterans Law Judge.  Since such hearings are 
scheduled by the RO, the Board is remanding the case for that 
purpose.  38 C.F.R. § 20.704(a) (2003)

Accordingly, the case is REMANDED for the following:  

The RO should schedule the appellant for 
a videoconference hearing before a 
Veterans Law Judge 

Thereafter, if otherwise in order, the case should be 
returned to the Board in accordance with applicable 
procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


